UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6286


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS LE-RON CARRINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:00-cr-00388-JRS-2)


Submitted:   May 7, 2012                      Decided:   May 16, 2012


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Le-Ron Carrington,    Appellant Pro Se.   Stephen Wiley
Miller, Assistant United     States Attorney, Nicholas Stephan
Altimari, OFFICE OF THE      UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis Le-Ron Carrington appeals the district court’s

order   denying    a   reduction      in       his    sentence     under   18   U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           See United States v. Carrington, No.

3:00-cr-00388-JRS-2 (E.D. Va. Jan. 24, 2012).                       We dispense with

oral    argument   because      the    facts         and   legal    contentions    are

adequately    presented    in    the    materials          before    the   court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2